Citation Nr: 1816375	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  15-10 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for colon cancer with metastasis to the lung and brain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and appellant



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from September 1985 to December 1989, and from June 2004 to December 2007.  The Veteran died in November 2016 and the appellant is his surviving spouse.

In June 2017, within one year of the Veteran's death, the appellant filed a request with the RO to be substituted as the appellant.  The RO granted the appellant's request to be substituted under 38 U.S.C. § 5121A in August 2017.  Accordingly, the appellant has been substituted as the claimant for the purposes of the service connection issue on appeal.  In this regard, the appellant's own claim for accrued benefits, which was also filed in June 2017, is rendered moot by the appellant's substitution as the claimant for the issue on appeal.  While substitution under 38 U.S.C. § 5121A is a form of accrued benefits claim, it is potentially more favorable to the appellant because it allows her to continue to submit evidence in support of the appealed issues, whereas the evidence in an accrued benefits claim under 38 U.S.C. § 5121 is limited to evidence in the claims file as of the date of a veteran's death.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2014 rating decision of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2016, the Veteran and the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is within the record before the Board.  The claim on appeal was remanded for additional evidentiary development in September 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's colon cancer with metastasis to the lung and brain did not result from or permanently increase in severity as the result of an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.


CONCLUSION OF LAW

The criteria for compensation benefits under the provisions of 38 U.S.C. § 1151 for residuals of colon cancer with metastasis to the lung and brain are not met.  
38 U.S.C. § 1151 (2012); 38 C.F.R. § 3.361 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to claims filed on or after October 1, 1997, such as this one, 38 U.S.C. § 1151 provides in pertinent part that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  See VAOPGCPREC 40-97 (Dec. 31, 1997).  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability was: (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C. § 1151; 38 C.F.R. § 3.361.

To determine whether additional disability exists, the veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d). To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability (see 38 C.F.R. § 3.361(c)); and that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's, or in appropriate cases, the veteran's representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran and appellant have claimed that the Veteran sustained additional disability warranting compensation under 38 U.S.C. § 1151 due to the failure of VA to either timely diagnose him with colon cancer, or timely inform him that he had this condition or to provide proper follow up care.

On February 11, 2014, the Veteran reported to the emergency room (ER) of a VA medical facility with complaints of left lower quadrant pain and sharp abdominal pain, which he reported having onset the previous evening.  He also described pain in his scrotum and a sensation of always feeling the need to defecate.  The Veteran also told a nurse that he had noted some blood in his stool the previous 24 hours, and expressed concern over this because his father had colon cancer.  Notably, this is in contrast to the appellant's July 2016 testimony, as the appellant reported at that time that there was no history of colon cancer in the Veteran's family.  See hearing transcript at page 44. 

Physical examination during the February 2014 ER visit revealed a large anal fissure at the 12:00 position with a scant amount of fresh blood.  The digital rectal exam showed no obvious melena or clots anterior to the rectum.  A CT scan revealed findings to include a calculus of the left bladder, multiple nodules in the right lung for which a follow up chest CT scan was recommended, and asymmetric wall thickening of the rectum with mild fat stranding and shotty nodes.  The radiologist noted, "Possible considerations would include colitis versus neoplasm.  Clinical correlation is suggested.  Consider colonoscopy after acute symptoms have resolved." 

The timelines from the Veteran's February 2014 ER visit reflect that he was not discharged before the results from the CT scan were obtained.  The discharge instructions were for the Veteran to follow up with his primary care physician in the next seven days.  The assessment at discharge was left ureteral calculus, colitis, and multiple pulmonary nodules.  The Veteran and appellant indicated they were not alerted to the potential presence of cancer or the need for a colonoscopy or chest examination.  During the hearing, the Veteran testified that following the February 2014 ER visit, believing he had only minor medical problems such as hemorrhoids and a kidney stone, he returned to his job as a wildland firefighter.  See hearing transcript at page 26.

The Veteran's subsequent VA clinical records show he was scheduled for a CT scan of the chest on February 25, 2014, but he failed to report for this testing.  It was indicated that the contact information for the Veteran and his next of kin in VA's Computerized Patient Records System (CPRS) was not correct; that the request for the CT scan would be cancelled; and that if the Veteran could be contacted, the CT scan would be scheduled again.  There is no indication that the Veteran was contacted or the CT scan was rescheduled.  At the hearing, the Veteran and appellant confirmed that their address and phone number had not changed in many years, so it was unclear why they could not be contacted related to the February 25, 2014, chest CT scan.

The Veteran returned to the same ER on September 9, 2014.  He reported having a syncopal event while straining to have a bowel movement and hitting his head.  He indicated the appellant then told him "that's enough, you are going [to the hospital]."  At that time, the Veteran reported relatively constant symptoms of gastrointestinal bleeding and abdominal pain for two to three months.  The Veteran indicated that he had not sought treatment for these symptoms previously, but the admitting clinician noted that the record revealed that the Veteran was seen for the same complaints in February 2014.  The Veteran also reported that most of his bowel movements were bloody.  A CT scan was performed, which revealed findings suggestive of metastatic disease in the colon and a progression of the masses in the lung when compared with the February 2014 CT scan.  The report also included a notation that the February 2014 symptoms were nearly identical, but that there was no GI bleeding at the time.  

After being told to call the gastroenterology department to arrange for a colonoscopy, advised to establish care with a VA primary care provider at the same VA facility, and informed of the potential diagnoses including malignancy, the Veteran was discharged to his home from the ER with the diagnostic impression of abdominal pain, gastrointestinal bleeding, concern for neoplasm of the colon, and possible metastatic masses in the lung. 

Thereafter, a September 2014 VA Telephone Encounter Note documented a phone call with the Veteran discussing the possibility that he was suffering from a malignancy or other serious condition and the need for him to be treated immediately.  This note indicated that the Veteran agreed to be admitted via the ER as soon as his situation allowed for colonoscopy preparation and other necessary procedures.  He was admitted the same day.  This note is somewhat in conflict with the testimony presented to the undersigned, as well as to a Decision Review Officer in January 2015, wherein it was asserted that the Veteran only came to the hospital when VA, after being unable to contact the him, arranged for a police officer to come to the Veteran's house to notify him of the necessity of undergoing a colonoscopy.  See Board hearing transcript at page 29.  The testimony at each hearing was that in recording his contact information, VA had transposed as few as one of the digits of the Veteran's phone number, thereby preventing communication with him. 

The Veteran ultimately underwent a colonoscopy on September 11, 2014, which demonstrated a large rectal malignant lesion.  A CT scan of the head on that day also revealed metastatic lesions, and the Veteran subsequently underwent treatment for colon cancer, lung cancer and brain cancer.  He ultimately passed away in November 2016.  

Again, the claim in this case is that compensation under 38 U.S.C. § 1151 is warranted due to the VA ER clinician's failure to notify the Veteran of his cancer in February 2014.  In November 2014, the RO obtained an opinion from a VA physician to determine whether (1) VA was at fault to not diagnose colon cancer during the February 2014 ER visit prior to the September 2014 established diagnosis, and (2) whether the lack of a diagnosis in February 2014 resulted in an additional disability or disease.  The VA physician noted the presence of pulmonary nodules on both the February 2014 CT scan and the September 2014 CT scan, and again in November 2014.  A PET scan in October 2014 showed enhancing multiple pulmonary nodules.  The physician explained that although there had not been a tissue diagnosis of pulmonary metastases, the PET scan established that the pulmonary nodules are metastatic malignancies.  The physician also noted, based upon the radiology reports, that the nodules present in February 2014 are in fact the same ones that later enlarged on CT and which were enhanced on PET Scan.  Based upon these facts, the physician concluded that the Veteran had metastatic rectal cancer as of his initial presentation in February 2014.  However, the physician went on to explain that, because it had already reached a metastatic state, no colorectal surgery even at that time would have been curative and palliative diverting colostomy was the only option once the pulmonary metastases were realized.  For these reasons, the VA physician found that a lack of a confirmed diagnosis after the February 2014 ER visit did NOT result in an additional disability or disease. 

Later, in December 2014, another VA clinician who was participating in the Veteran's care submitted a statement confirming that there was no documentation or evidence of metastatic cancer in the brain in February 2014.  Another VA physician participating in the Veteran's care submitted a statement in January 2015, also indicating that there was no evidence of brain metastasis in February 2014.  With regard to the brain cancer, this physician suggested a delay in diagnosing the Veteran's cancer until September 2014 allowed the brain metastasis to develop, resulting in a shorter life expectancy.  These reports did not mention the metastasis to the lungs present in February 2014.  In July 2016, this same clinician submitted a statement indicating the Veteran "had symptoms that likely were related to rectal carcinoma in late 2013. Ultimately [the] diagnosis [was] made several months later."  This clinician did not point to any particular records or symptoms in late 2013 to substantiate this statement.  A review of the Veteran's voluminous treatment records does not reveal any such symptoms shown in the time frame referenced. 

At the Veteran's hearing, he also reported experiencing symptoms prior to 2014, which he contended should have been recognized as precursors of colon cancer.  See hearing transcript at pages 39-42.  Following the Board's remand, VA clinical records were added to the file showing the Veteran established care at the Boise VAMC in December 2008.  He underwent treatment for gastroenteritis in August 2009 and May 2010 treatment for abdominal pain, which was also diagnosed as gastroenteritis.  A VA physician submitted an opinion in January 2018 having reviewed these records and concluded that the treatment for gastroenteritis was not related to the diagnosis of rectal cancer four years later.  The physician explained that had the May 2010 symptoms been related to the eventual rectal cancer, then there would have been steady medical evidence of gradual worsening.  

As for the treatment in February 2014, the January 2018 physician accurately noted the indication in the ER records of the need for clinical correlation and follow-up studies.  The physician pointed out the diagnostic testing done during that ER visit, which revealed urinalysis results classic for a patient with kidney stones, as well as CBC testing revealing that the Veteran was not losing a great deal of blood rectally at that time.  Because of these non-emergent clinical studies present, the physician opined that further testing could wait for the recommended follow-up appointments.  The physician went on to explain that the two issues needing to be addressed at the February 2014 ER visit were the abdominal/scrotal pain and the rectal bleeding.  The abdominal pain was explained by the kidney stone and the rectal pain was explainable by the fissure.  Further, the physician explained that since the Veteran was not at all anemic at that time, it was appropriate to send him home with follow-up testing.  The report shows that this follow up care is not something completed by the ER physician, or followed up on by ER physicians.

The physician also noted the Veteran's failure to report for the CT scan on February 24, 2014, although this appears to have been from an administrative error with the entering of his telephone number in the system.  Even with this error, however, the Veteran did not follow up within seven days with a primary care physician, which was recommended at the time of discharge.  The January 2018 physician further noted that the Veteran did not deem it sufficiently important to return for several months, until September 2014.  The discharge instructions within the file indeed show recommendation for follow up with a primary care physician in seven days after the February 2014 treatment.  The Veteran did not return for seven months.  The physician recognized a statement within the September 2014 report suggesting the Veteran was not given any sense of urgency for the follow up care, but noted that the September 2014 note does not mention the other "more acute priorities on the night of the 2/11/2014 ER visit."  As to the lack of showing of brain metastasis in February 2014, the physician explained that the Veteran did not have a brain scan in February 2014, because he did not have symptoms to warrant one at that time.  Finally, as to the statement related to symptoms of cancer shown in late 2013, the 2018 physician reviewed the clinical evidence, as has the Board.  There was treatment for the Veteran's knee in November 2013, but no treatment for or symptoms reported related to gastrointestinal or rectal symptoms.  Based upon the foregoing, the January 2018 physician concluded that the failure to diagnose colon cancer prior to September 2014 was not a result of carelessness, negligence, lack of proper skill, error in judgment, or any similar instance of vault on VA's part or an event not reasonably foreseeable.  Further, the failure to not provide follow up care after the February 2014 visit was not a result of carelessness, negligence, lack of proper skill, error in judgment, or any similar instance of vault on VA's part or an event not reasonably foreseeable.  And, the 2018 physician concluded that the Veteran did not sustain any additional disability as a result of the failure to diagnose colon cancer in February 2014.

There is no additional evidence of record related to the onset of the Veteran's colon cancer and subsequent metastatic disease.
In sum, the evidence shows that the Veteran's discharge instructions in February 2014 included instruction for follow up care with a primary care doctor within seven days of the emergency room visit, which the Veteran did not do.  The 2018 physician reviewing the file confirmed that the ER physicians in February 2014 properly treated the Veteran in February 2014 for the acute symptoms needing to be addressed in the ER and appropriately referred him out to primary care for the follow up treatment based upon the clinical findings in the ER.  While the ER clinician, according to the Veteran and appellant, may not have presented with an urgent tone, they did recommend follow up care within seven days of the ER visit, which the Veteran chose not to undergo.  The Veteran then missed a subsequent CT scan, perhaps through no fault of his own, but this does not change the fact that he did not seek the follow up primary care recommended at the time of discharge from the ER.  Moreover, a competent medical professional in November 2014 pointed out the presence of metastatic disease at the time of the February 2014 ER treatment, explaining that it had reached a point at that time where palliative care was the likely only option.  Again, hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or progress.  38 C.F.R. § 3.361(c)(2).  In this case, the November 2014 opinion confirms that the progression in place with regard to the Veteran's lungs was already in place at the time of the February 2014 ER visit; thus, VA did not cause that progression.  Further, the evidence shows that the metastatic lung cancer was present in February 2014 and was, therefore, not an additional disability.  As for brain cancer, there was no symptoms of brain cancer at the time of the February 2014 treatment, and again, the Veteran did not undergo the recommended follow up care.  VA ER physicians would not have recommended follow up care related to the brain, given there were no symptoms at the time and to the extent that it may have been shown had the follow up care occurred, this is not the fault of VA, as VA indeed recommended follow up care with the Veteran's primary care physician and no such appointments were made.  Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).  While the progression of the Veteran's cancer was indeed unfortunate, its progression was not a result of carelessness, negligence, lack of proper skill, error in judgment, or any similar instance of vault on VA's part or an event not reasonably foreseeable.

For these reasons, the Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's colon cancer and metastatic disease was due to the Veteran's VA care is against the claim and the criteria for compensation benefits under 38 U.S.C. § 1151 have not been met.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for colon cancer with metastasis to the lung and brain is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


